



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ho, 2015 ONCA 559

DATE: 20150728

DOCKET: C59485

Doherty, Gillese and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Tim Ho

Applicant (Appellant)

Peter Lindsay and Maleeka Mohamed, for the applicant (appellant)

John Patton, for the respondent

Heard:  July 24, 2015

On appeal from the conviction entered by Justice McIsaac
    of the Superior Court of Justice, dated August 29, 2014.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the Summary Conviction Appeal Court judge that the trial
    judge failed to consider the reasonableness of the officers belief that the
    test result was reliable, but instead focussed on whether the officer actually
    knew whether the result was reliable.  The trial judge failed to consider whether
    the officers reliance on his fellow officers to follow the established
    protocol for testing provided a basis upon which it could be said that the
    officers belief in the accuracy of the test was reasonable.

[2]

As to the appropriate remedy, we cannot say that had the trial judge
    made the appropriate inquiry, he would necessarily have concluded that the
    officers reliance on the other officers to follow protocol provided a basis
    for a reasonable belief.  There were circumstances in this particular case that
    may have led a trial judge to conclude that the officers belief was not
    reasonable.  The officer who the testifying officer relied on to have performed
    the test was a rookie officer and the officer who testified had no idea whether
    that officer had undergone the appropriate training.  In that circumstance, we
    think the reasonableness of the officers belief that the proper protocol had
    been followed would reasonably be viewed as inadequate to provide the necessary
    grounds for a reasonable belief.  It is for a trial judge to decide that
    question on the entirety of the evidence.

[3]

The appeal is allowed to the extent that the Summary Conviction Appeal
    Court order directing a conviction is set aside and a new trial is ordered.


